Citation Nr: 1503536	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  13-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left leg disability.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied the above claims on appeal.  A videoconference hearing was held before the undersigned Veterans Law Judge in July 2014.

In addition, the Board notes that it is unclear from other correspondence as to whether the Veteran's claim for headaches was overlooked, or incorporated as part of his service connected disability.  Regardless, it does not appear that the issue of headaches has been properly adjudicated.  Further, the Board notes that the Veteran filed a new claim for PTSD and depression in December 2014, and it does not appear that this claim has been adjudicated yet.  As such, the Board finds it does not have jurisdiction over these issues at this time, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted in this case before the claim can be adjudicated.

Initially, the Board notes that the Veteran was seen only once in service in March 1991, with complaints of left knee pain, with no report of trauma, and was diagnosed with chondromalacia of the patella.  The remainder of the Veteran's service treatment records show no complaints of, or treatment for, any knee disability.

The Veteran received a very comprehensive VA examination in March 2012 which diagnosed the Veteran with left knee strain, but found it unrelated to service.  As such, service connection was denied.

However, the Veteran had a hearing before the undersigned Veterans Law Judge in July 2014.  At that time, he testified to having significant problems with his left knee in service, and that he felt his right knee issues were secondary to the stress placed on his left knee.  The undersigned Veterans Law judge, at that time, explained to the Veteran the sort of evidence needed to prevail on his claim.  As requested, the Veteran provided a medical opinion from a health care professional, dated August 2014, who indicated that, in her opinion, the Veteran had left and right knee disabilities related to service.

The Board is concerned, however, that this medical opinion does not contain adequate rationale to establish a relationship between the current claimed knee disabilities in service.  Consequently, the Board finds that further VA examination which takes into account this evidence, as well as the Veteran's testimony at his hearing examination. 

Further, as to the issue of entitlement to a TDIU, this claim was denied in a June 2014 rating decision.  However, in an October 2014 statement, the Veteran expressed disagreement with this denial.  There is no indication that the RO has issued a Statement of the Case as to this issue.  Accordingly, this claim must be remanded for issuance of a SOC addressing this issue.  See Manlincon, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative must be provided a Statement of the Case on the issue of entitlement to a TDIU.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238 .

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any left or right knee disability since 2012.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.   Specific attempts should be made to obtain any relevant private treatment records from the practice that provided the August 2014 medical opinion linking the Veteran's knee disabilities to service.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. After the above development has been completed to the extent possible, the Veteran should be provided a further VA examination addressing his knees.  All indicated tests and studies are to be performed, and comprehensive social and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to provide any diagnoses pertaining to the Veteran's right and left knee disabilities, and offer an opinion, as to any knee disability diagnosed, as to whether it is at least as likely as not (that is, at least a 50 percent chance) that any diagnosed knee disability is related to service, or secondary to, or aggravated by, the other knee disability.  The examiner should specifically comment on the August 2014 private medical opinion, in offering his opinions.

Sustainable reasons and bases are to be provided for any opinion rendered.

4. Thereafter, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






